DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-20 are cancelled. A complete action on the merits of pending claims 1-15 and 21-25 follows herein.

Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive.
Applicant argues that Mason (US 5,507,792) fails to disclose Applicant’s fill and drain valve, and that Applicant’s disclosed valve is a completely different structure, and performs a completely different function than Mason’s releasable joint (40). Examiner respectfully asserts that in order to be considered a fill and drain valve, the releasable joint (40) only has to comprise a valve, and control the flow of water to and from a container. Furthermore, the claims of the current application only require the fill and drain valve be connected to a hose (claims 1 and 9) and be part of an insulated cooler (claim 21), as discussed below. 
Applicant further argues that releasable joint (40) of Mason does not regulate fluid flow, cannot be opened or closed, and is not connected to a hose at one end and a pump at the other end. 
Examiner respectfully disagrees and points to Col. 8, Line 56-Col. 9, Line 8 of Mason, which teaches that the releasable joint (40) comprises two snap-action locking couplings (72a 
Furthermore, the claims of the present application only require that the fill and drain valve be connected to a hose, and do not require the fill and drain valve to be connected to a pump. Mason teaches, in Fig. 5, that the releasable joint (40) is connected to a hose (inlet liner tube (42)). Additionally, even though Mason is not required by the current claims to teach that the fill and drain valve is connected to a hose at one end and a pump at the other end, Mason teaches in Fig. 5 that the releasable joint (40) is connected to a pump at one end (Joint (40) is connected to pump (102) via inlet liner tube (42)) and a hose at the other end. (One of ordinary skill in the art would recognize that a similar inlet and outlet liner tube structure could be used to connect releasable joint (40) with the pad (126)).
Applicant argues that a person of ordinary skill in the art would have no reason to modify Mason with the structure of Zhang. (US 2016/032557 A1) Examiner respectfully disagrees. As stated in the office action below, the structure of Zhang allows for better conformation to the shape of an object/user (Page 3, Par. [0042]) and would aid in the heating/cooling of a user by providing more contacting surfaces, as discussed below.

Applicant argues that the structure comprising inlet and outlet valve ports (224 and 226) of Bell (US 5,411,541) are used to selectively circulate hot or cold water, and are not drain valves. However, Examiner respectfully asserts that by selectively circulating hot or cold water, the flow of water out of the bladder is controlled by the structure comprising inlet and outlet valve ports (224 and 226). Controlling the flow of water out of the bladder would mean the structure comprising inlet and outlet valve ports (224 and 226) can be considered a drain valve. Furthermore, the claim limitation “for draining said fluid after use” is functional language. The structure comprising inlet and outlet valve ports (224 and 226) is capable of being used for this purpose and thus meets this limitation.
Applicant argues that Mason does not disclose at least instant claim 21, or claim 23, dependent therefrom. As discussed above, Mason teaches the fill and drain valve of the present application. Additionally, Mason was not relied on to teach the step of “draining said manifold by opening a manifold drain valve” in claim 23.
Applicant argues that Koenig (US 5,027,453) “alone or in combination with any other cited references does not disclose the steps of filling an insulated cooler with ice and/or water to form a fluid where the insulated cooler has a chamber, a cover, and a fill and drain valve; 
Examiner respectfully asserts that Koenig has not been relied upon to teach the steps of filling an insulated cooler with ice and/or water to form a fluid where the insulated cooler has a chamber, a cover, and a fill and drain valve; connecting a first hose to the fill and drain valve and to a pump; connecting a second hose to the pump and to a bladder configured to fit on a chair, where the bladder includes a back portion, a contiguous seat portion, and a includes a manifold arranged in a closed loop between the cooler and the bladder; pumping the fluid into the bladder and through the manifold to fill the bladder. Koenig, as stated below, teaches draining a manifold by opening a manifold drain valve. (Col. 2, Lines 12-14; the hose would be drained with the mattress bladder.)

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al. (hereinafter “Mason”) (US 5,507,792).
Regarding Claim 9, Mason teaches
(Fig. 5, Char. 100: Therapeutic treatment device) having a chamber (Fig. 5, Char. 118: Fluid reservoir) and a cover, (Fig. 5, Char. 122: Cover) said cooler containing water, ice, or a water-ice mixture, (Col. 11, Lines 49-52) said cooler having a fill and drain valve; (Fig. 5, Char. 40: Releasable joint)
a first hose (Fig. 5, Char. 42: Inlet liner tube) and a second hose, (Fig. 5, The tube that connects outlet port (64) with Releasable joint (40)) said first hose being connected to said fill and drain valve and to a pump; (Fig. 5, Char. 102: pump) said second hose being connected to said pump and a bladder configured to fit a user; (Pad (126) is capable of fitting around a user. Fig 3. Depicts pad (12) fitting around a user’s knee. Pad (12) is configured nearly identically to pad (126); Col. 11, Lines 32-36) said bladder including a manifold arranged in a closed loop between said cooler and said bladder, (Col. 9, Lines 4-8) wherein said pump provides a fluid from said cooler to fill said bladder thereby providing cooling to a user. (Col. 11, Lines 52-63)
Regarding Claim 11, Mason teaches said first and second hoses and said pump are configured to supply said fluid from said cooler to said bladder or from said bladder to said cooler. (Col. 11, Lines 58-63)
Regarding Claim 12, Mason teaches said first and second hoses and said pump are configured to continuously recirculate said fluid between said cooler and said bladder. (Col. 11, Lines 58-63)
Regarding Claim 13, Mason teaches said manifold includes at least one chamber. (Fig. 5, Char. 44: Outlet liner tube; Merriam-Webster dictionary defines a chamber as “a natural or artificial enclosed space or cavity”. The inside of outlet liner tube would be an enclosed space.)
Regarding Claim 14, Mason teaches said manifold includes a plurality of interconnected chambers. (Fig. 5, Char. 44: Outlet liner tube, as well as the tube that connects inlet port (66) with Releasable joint (40) where each tube constitutes as a chamber)
Regarding Claim 15, Mason teaches said bladder is configured to fit on any one of a user's torso, neck, leg, arm, elbow, knee, wrist, or ankle. (Pad (126) is capable of fitting around a user. Fig 3. Depicts pad (12) fitting around a user’s knee. Pad (12) is configured nearly identically to pad (126) as stated in Col. 11, Lines 32-36)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 8, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 5,507,792) in view of Johnson (US 5,617,811).
Regarding Claim 1, Mason teaches
an insulated cooler (Fig. 5, Char. 100: Therapeutic treatment device) having a chamber (Fig. 5, Char. 118: Fluid reservoir) and a cover, (Fig. 5, Char. 122: Cover) said cooler containing water, ice, or a water-ice mixture, (Col. 11, Lines 49-52) said cooler having a fill and drain valve; Fig. 5, Char. 40: Releasable joint)
a first hose (Fig. 5, Char. 42: Inlet liner tube) and a second hose, (Fig. 5, The tube that connects outlet port (64) with Releasable joint (40)) said first hose being (Fig. 5, Char. 102: pump) said second hose (The tube that connects outlet port (64) with Releasable joint (40)) being connected to said pump (Fig. 5, Char. 102: Pump;) and a bladder configured to fit on a chair; (Pad (126) is capable of fitting on a chair) said bladder including a back portion, a contiguous seat portion, and a manifold (The tube that connects inlet port (66) with Releasable joint (40) is attached to pad (126)) arranged in a closed loop between said cooler and said bladder, (Col. 9, Lines 4-8) wherein said pump provides a fluid from said cooler to fill said bladder thereby providing cooling to a user sitting on said chair. (Col. 11, Lines 52-63)
Mason does not explicitly teach that the bladder includes a back portion and a contiguous seat portion. Johnson, in an analogous device, teaches a bladder configured to fit on a chair, (Fig. 1 and 5, Char. 60: seat pad) and comprising a back portion and a contiguous seat portion. (Col. 5, Lines 17-20: the back pad and seat pad are contiguous at 65)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mason to incorporate the teachings of Johnson, and configure the bladder to form a back portion and a contiguous seat portion. Doing so would allow the bladder to better conform to the shape of a surface that the user is resting on, as implied in Johnson (Fig. 1 and 5; and Col. 5, Lines 17-20), allowing for more convenient placement capabilities.
Regarding method claim 21, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 9, since operation of the prior art 
Regarding Claim 3, the combination of Mason/Johnson, as applied to claim 1 above, teaches said first and second hoses and said pump are configured to supply said fluid from said cooler to said bladder or from said bladder to said cooler. (Mason: Col. 11, Lines 58-63)
Regarding Claim 4, the combination of Mason/Johnson, as applied to claim 1 above, teaches said first and second hoses and said pump are configured to continuously recirculate said cold fluid between said cooler and said bladder. (Mason: Col. 11, Lines 58-63)
Regarding Claim 8, the combination of Mason/Johnson, as applied to claim 1 above, teaches said manifold includes a thermostat for monitoring a temperature of said fluid. (Fig. 5, Char. 110: temperature display; Col. 11, Lines 3-8)
Regarding Claim 22, the combination of Mason/Johnson, as applied to claim 21 above, teaches said bladder is configured to be a seat pad for a chair. (Johnson: Fig. 5 – It is implicit that this limitation be present in the Mason/Johnson combination based on the rejection to claim 21 above.)
Regarding Claim 24, the combination of Mason/Johnson, as applied to claim 21 above, teaches periodically recirculating (e.g. for each desired treatment period) said fluid between said bladder and said cooler after said fluid is within a specified temperature range. (Mason: Col. 11, Lines 58-63; The pump would be turned on to circulate or recirculate fluid in order to use the device to treat a user during a desired treatment period. Circulating or recirculating the fluid would change the temperature of the fluid within the pad (126) to be within the desired treatment temperature range. When no treatment is being applied and the device is not in use, the pump would be turned off and no circulation or recirculation of the fluid would occur.)
Regarding Claim 25, the combination of Mason/Johnson, as applied to claim 21 above, teaches continuously recirculating said cold fluid between said bladder and said cooler. (Mason: Col. 11, Lines 58-63)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 5,507,792) in view of Johnson (US 5,617,811), as applied to claim 1 above, and further in view of Bell et al. (hereinafter “Bell”) (US 5,411,541).
Regarding Claim 2, the combination of Mason/Johnson, as applied to claim 1 above, does not explicitly teach said bladder includes a drain valve for draining said fluid after use. However, Bell, in a similar field of endeavor, teaches a bladder including a drain valve for draining said fluid after use (Fig. 18, Char. 226: second outlet valve port).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mason to incorporate the teachings of Bell and include a drain valve on the bladder for draining the bladder after use. Doing so would allow the bladder to efficiently drain of all fluid, making it lighter and easier to fold, move, and store after use.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 5,507,792) in view of Johnson (US 5,617,811), as applied to claim 1 above, and further in view of Zhang et al. (hereinafter “Zhang”) (US 2016/0325657 A1).
Regarding Claims 5-7, the combination of Mason/Johnson, as applied to claim 1 above, does not explicitly teach said manifold includes a first, a second, and a third chamber located 
Zhang, in a similar field of endeavor, teaches a manifold including a first, a second, and a third chamber located within a back portion (Fig. 5, The portion of Char. 42: Fluid loop that surrounds heat exchange pads 35 D, E, and F. The inside of the tube that makes the fluid loop (42) constitutes as an enclosed space.) and said manifold further includes a first, a second, and a third chamber located within a seat portion, (Fig. 5, The portion of Char. 42: Fluid loop that surrounds heat exchange pads 35 A, B, and C. The inside of the tube that makes the fluid loop (42) constitutes as an enclosed space.) wherein the chambers located in said back portion are interconnected to said chambers located in said seat portion. (Fig. 2, Char. 64: Connection tube)
Zhang further teaches that a multitude of heat exchange pads may be required to follow the contour of the object to be cool/heated and better conform to the object/user. (Page 3, Par. [0042]) Similarly, having a manifold delivering the temperature controlled fluid through a multitude of sections so that each section surrounds a heat exchange pad would aid in the warming/cooling of the user. Doing so would allow the user to be warmed or cooled not only by coming into contact with the heat exchange pad, but also the sections of the manifold as well.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Mason/Johnson, as applied to claim 1 above, to incorporate the teachings of Zhang and .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 5,507,792), as applied to claim 9 above, in view of Bell (US 5,411,541).
Regarding Claim 10, Mason does not explicitly teach said bladder includes a drain valve for draining said fluid after use. However, Bell, in a similar field of endeavor, teaches a bladder including a drain valve for draining said fluid after use (Fig. 18, Char. 226: second outlet valve port). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mason to incorporate the teachings of Bell and include a drain valve on the bladder for draining the bladder after use. Doing so would allow the bladder to efficiently drain of all fluid, making it lighter and easier to fold, move, and store after use.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 5,507,792) in view of Johnson (US 5,617,811), as applied to claim 21 above, and further in view of Koenig (US 5,027,453).
Regarding Claim 23, the combination of Mason/Johnson, as applied to claim 21 above, does not explicitly teach draining said manifold by opening a manifold drain valve. However, (Fig. 1, Char. 32: Hose) by opening a manifold drain valve (Fig. 1, Char. 34: Valve).
Koenig further teaches that the drain valve permits the bladder to be easily drained when necessary. (Col. 2, Lines 7-14) Furthermore, by draining the bladder and manifolds, the device becomes lighter and easier to fold, making it easier to move and store the device. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Mason/Johnson, as applied to claim 21 above, to incorporate the teachings of Koenig and include the step of draining the manifold by opening a manifold drain valve. Doing so would allow the device to benefit from an increased ease in draining the bladder and manifolds as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

N.S.B./             Examiner, Art Unit 3794